908 F.2d 973
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Floyd GRINDSTAFF, Petitioner-Appellant,v.Dewey SOWDERS, Respondent-Appellee.
No. 88-5758.
United States Court of Appeals, Sixth Circuit.
July 19, 1990.

Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges;  and WENDELL A. MILES, Senior District Judge.*
PER CURIAM.


1
Petitioner-appellant Floyd Grindstaff, originally a pro se appellant who now proceeds through appointed counsel, appeals the district court's judgment denying his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the parties' briefs, we are unable to conclude that the district court erred in denying the motion for a writ of habeas corpus.


3
Of the seven issues raised on appeal, six were considered by the district court.  We agree with the district court that these six issues were properly addressed and rejected in the Magistrate's Report and Recommendation.  The seventh issue--whether the trial court erred by denying petitioner the opportunity to introduce a toxicology report demonstrating the victim's blood-alcohol level at the time of the shooting--was not raised below.  Because our appellate function is limited to reviewing those issues which have been presented to the district court, we do not address the merits of this argument.   Johnson v. Havener, 534 F.2d 1232, 1234 (6th Cir.), cert. denied, 429 U.S. 889 (1976).


4
Since we conclude that the reasons for denying Grindstaff's petition for habeas relief have already been well articulated, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out in its Memorandum Opinion of June 30, 1988 adopting the Magistrate's Report and Recommendation of April 5, 1988.



*
 The Honorable Wendell A. Miles, Senior United States District Judge for the Western District of Michigan, sitting by designation